PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/767,623
Filing Date: 28 May 2020
Appellant(s): Siemens Healthcare Diagnostics Products GmbH



__________________
S. Anna Sargsyan, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 14-16, 20-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zander (CA 2263197; IDS 05.28.20) in view of Parkins et al. (2000 PSTT 3(4):  129-137; PTO-892 10.14.20).  Zander discloses a stabilized prothrombin time reagent comprising recombinant tissue factor, phospholipids, and at least an antioxidant (at least p. 3, p. 7 example 1, p. 9 claims 1-5).  It is disclosed that the antioxidant added is ascorbic acid (at least p. 7 example 1, p. 9 claims 1-5).  Zander does not teach an iron chelator, i.e. deferoxamine.
Parkins et al. disclose the formulation of biopharmaceutical products.  Parkins et al. disclose that incorporating antioxidants, such as ascorbic acid and glutathione, is one of the most effective ways to reduce free radical oxidation and chemical degradation (p. 130, p. 135).  It is disclosed that trace metal ions are also able to catalyze many of these oxidative processes and another potential method of preventing chemical degradation includes chelating agents to remove trace metal ions, including among others Desferal (for iron chelation) (p. 130, p. 134-135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed prothrombin time reagent comprising tissue factor protein and phospholipids, wherein the prothrombin time reagent further comprises at least an iron chelator, including Desferal (deferoxamine), and a method for preparing and/or stabilizing the prothrombin time reagent (instant claims 1-2, 4-11, 14-16, 20-21, 23-24), in view of the teachings of the prior art.  The motivation to do so is given by the prior art.  It is disclosed that including at least an antioxidant in a prothrombin reagent comprising recombinant tissue factor and phospholipids maintains the long term stability of the prothrombin reagent in liquid form (Zander).  Zander discloses ascorbic acid is added as the antioxidant (at least example 1, p. 9 claim 4).  It is disclosed that degradation of biopharmaceutical products are due to oxidative processes and presence of trace metal ions; where effective ways of reducing degradation include adding antioxidants and/or chelating agents to remove trace metal ions (Parkins et al.).  It is disclosed examples of antioxidants include ascorbic acid and metal ion chelators, include Desferal (Parkins et al. p. 130, p. 134-135).  MPEP 2144.06 notes that it is obvious to substitute equivalents known for the same purpose.  In this instance, it was recognized that antioxidants and chelating agents, including iron chelators, are used to prevent chemical degradation (Parkins et al. p. 135).  Therefore, it would have been obvious to substitute an iron chelator for the antioxidant in the prothrombin reagent of Zander.  One of ordinary skill would have a reasonable expectation that substituting an iron chelator for the antioxidant will also maintain the stability of the liquid prothrombin time reagent because the iron chelator will chelate trace metal ions, including iron, thereby removing trace metal ions involved in chemical degradation.
Regarding instant claims 2, 21, Parkins et al. disclose Desferal (or deferoxamine) is an iron chelating agent (at least p. 130, p. 134).
Regarding instant claims 4, 10, 20, 23, it is disclosed that the antioxidant is at a concentration of 1 μM to 0.1 M (Zander at least example 1, p. 9 lines 15-20).  The motivation to substitute iron chelator for an antioxidant is noted above.  Therefore, it would have been obvious to arrive at an iron chelator at the recited concentrations of 0.007 to 2.5 mmol/L or 0.01 to 0.5 mmol/L, by routine optimization.
Regarding instant claims 5-6, Zander discloses the prothrombin time reagent also comprises at least 13 mM calcium chloride (at least example 1).
Regarding instant claim 7, Zander discloses the tissue factor is recombinant human tissue factor (at least example, p. 9 claims 9-10).
Regarding instant claims 8, 11, 24, Zander discloses the prothrombin time reagent is ready-to-use and in a closed container (at least p. 9 claim 2).  The motivation to substitute iron chelator (deferoxamine) for an antioxidant is noted above.  Therefore, it would have been obvious to arrive at the claimed method for preparing a liquid prothrombin time reagent comprising tissue factor protein, phospholipids, calcium ions, the method comprising filling a vial (or container) with the liquid prothrombin reagent and at least an iron chelator.
Regarding instant claims 14-16, Zander discloses a method for determining a coagulation parameter in a plasma sample, the method comprising mixing the plasma sample with the liquid prothrombin time reagent and assessing the mixture (at least example 2-3).  The motivation to substitute iron chelator (deferoxamine) for an antioxidant is noted above.  Therefore, it would have been obvious to arrive at the claimed method for determining a coagulation parameter in a plasma sample, the method comprising adding a liquid prothrombin time reagent comprising tissue factor protein, phospholipids, calcium ions, and at least one chelator, to the plasma sample.  It is further disclosed coagulation parameters are determined by a coagulation timer (or analyzer); therefore, it would have been obvious that the coagulation analyzer can run coagulometric and/or chromogenic tests, including photometric analysis.    

(2) Response to Argument
A.  Appellant asserts that the claims are not obvious over Zander and Parkins et al. for at least the following four reasons.  Appellant asserts that the Office has failed to establish any reason why one skilled in the art would have sought to alter the prothrombin time reagent of Zander by substituting Zander’s antioxidant with an iron chelator in the first instance.  For this reason alone, the office has failed to establish a prima facie case of obviousness.  See Appeal Brief p. 6-9.  
A.  Reply:  Appellant’s remarks are not persuasive.  As an initial matter, it is noted that Desferal is the brand name of deferoxamine (see application publication paragraph 0013).  Both terms are used throughout the examiner’s answer and are the same iron chelator.          
Instant claim 1 is drawn to a prothrombin time reagent comprising tissue factor protein and phospholipids, wherein the reagent further comprises at least one iron chelator selected from the group consisting of a siderophore and 3,5-diphenyl-1,2,4-triazole.
Therefore, claim 1 recites a prothrombin time reagent comprising tissue factor protein, phospholipids, and a siderophore.
Zander discloses a stabilized prothrombin time reagent comprising recombinant tissue factor, phospholipids, and at least an antioxidant, where it is disclosed that the antioxidant added is ascorbic acid (at least p. 3, p. 7 example 1, p. 9 claims 1-5).
Zander differs from the claimed invention by not reciting a siderophore.
At the time of the invention, it was recognized that in the development of biopharmaceutical products, which includes proteins, peptides, nucleic acids, etc., said products suffer from degradation (Parkins et al.).  It is disclosed that one of the most effective ways of reducing free radical oxidation is by inclusion of antioxidants such as ascorbic acid (Parkins et al. p. 130).  Another potential method is to include chelating agents to remove trace metals, the chelating agents selected from among others Desferal, for iron chelation (Parkins et al. p. 130).
It would therefore be obvious to one of ordinary skill in the art that the antioxidant (or ascorbic acid) in the prothrombin time reagent of Zander has the function to reduce oxidation.
The MPEP discloses that it is prima facie obvious to substitute and/or combine equivalents known for the same purpose.  MPEP 2144.06.
In this instance, it would have been obvious to substitute or incorporate Desferal, an iron chelator, into the prothrombin time reagent of Zander; thereby, arriving at the claimed prothrombin time reagent.  It would have been obvious to do so because ascorbic acid and Desferal (deferoxamine) are recognized in the prior art to have the same purpose of reducing degradation in formulation of biopharmaceutical products.  One of ordinary skill would have a reasonable expectation of success that substituting an iron chelator for the antioxidant or alternatively, incorporating an iron chelator into the prothrombin time reagent of Zander will also maintain the stability of the liquid prothrombin time reagent because the iron chelator has the same purpose of minimizing oxidation, i.e. by removing trace metal ions involved in chemical degradation.
Therefore, Appellant’s remarks that the Office has failed to establish any reason why one skilled in the art would have sought to alter the prothrombin time reagent of Zander are not persuasive.
Appellant asserts that according to Zander, the antioxidant in the prothrombin time reagent of Zander is one of two required components, and both are required at high concentration, to achieve stability (see Zander, at p. 3, lines 20-28).  One of ordinary skill would have understood Zander to require an antioxidant – not a chelator – together with a serum albumin, both at high concentrations, to achieve a stable prothrombin time reagent.  See Appeal Brief p. 8.
Appellant’s remarks are not persuasive.  It is known that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03.  
It is disclosed in the prior art that antioxidants and chelating agents, including iron chelators, are used to prevent chemical degradation, including oxidation (Parkins et al. p. 135).  It was known that biopharmaceutical products, including proteins, are susceptible to chemical degradation, including by oxidation (p. 129-130).  Excipients commonly used to stabilize macromolecules include among others ascorbic acid and desferal (p. 134).
Therefore, it is recognized in the art that deferoxamine has the same function as an antioxidant, which is to prevent chemical degradation and reduce oxidation.
As noted above, Zander discloses the prothrombin time reagent comprises at least one antioxidant (p. 9 line 12).
In this instance, Zander does not teach away from incorporating additional agents recognized to have antioxidant activity, such as the deferoxamine of Parkins et al., from being incorporated into the prothrombin time reagent to arrive at the instant prothrombin time reagent, even if additional components such as a serum albumin is present. 
Appellant asserts that despite the Office’s assertion that the substitution of ascorbic acid with an iron chelator would have been obvious because trace amounts of iron would be expected to be present in a prothrombin time reagent as iron is essential for the proper functioning of all living cells, the Office provides no reason for one of ordinary skill in the art to have thought to remove trace amounts of iron, if present, specifically from Zander’s reagent.  This is at least because Zander's reagent, containing recombinant tissue factor and high concentration of serum albumin, and, according to the Office's reasoning, trace amounts of iron ions, but these did not affect the stability of Zander's reagent.  Accordingly, no reason for one of ordinary skill in the art to have substituted the antioxidant in the reagent with an iron chelator has been established.    This is further supported by the observation that Zander was published well over ten years after iron was identified as contributing to the formation of reactive oxygen species in biological systems (Parkins, citing to Graf, published in 1984).  Neither Zander nor Parkins contemplate replacing strong antioxidants with iron chelators in biological systems involving proteins.  See Appeal Brief p. 8.
  Appellant’s remarks are not persuasive.  It is not clear what Appellant is arguing because in this instance, both Zander and Parkins et al. already suggest incorporating an agent having ability to reduce oxidation and prevent degradation in protein formulations, caused by trace metals.  
Appellant previously argued that this is at least because Zander's reagent, containing high concentration of serum albumin, may have, by Office's reasoning, also contained trace amounts of iron ions but these did not affect the stability of Zander's reagent.  Quite the contrary, Zander discloses that reducing the amount of serum albumin in the reagent (and thereby reducing the trace amounts of iron) leads to an unstable prothrombin time reagent:  Therefore, Zander's reagent was stable only when a high concentration of serum albumin (and, by Office's reasoning, some trace amount of iron coming from the serum) was present in the reagent (see Appellant’s December 29, 2021 remarks p. 7-8, and Appellant’s July 1, 2021 remarks p. 7-8).  Zander provides no reason for one of ordinary skill in the art to have thought to remove trace amounts of iron, if present, from Zander's reagent.
Appellant’s remarks are not persuasive because as previously noted, it is unclear how Appellant arrived at the conclusion that reducing the amount of serum albumin in the reagent of Zander would also thereby reduce trace amounts of iron and/or an increased concentration of serum albumin present in the reagent would have some trace amounts of iron present.  Further clarification or evidence is requested.  The office actions and advisory actions discuss that it is known that trace metals are present during formulation of biopharmaceutical products, including trace iron (Parkins et al. p. 130), as iron is present in virtually all cells and culture media (advisory actions of April 8, 2021 and May 17, 2021).  This is also further supported by at least Buettner et al. (ref. 13 of Parkins et al.), which disclose trace catalytic metals are ubiquitous in salt and buffer solutions, including trace iron (p. 533).  However, there is no discussion that a reduced concentration of a formulated protein composition, i.e. serum albumin, would also thereby reduce the trace amounts of iron present, as asserted by Appellant.
As previously noted, the liquid prothrombin time reagent comprises a protein (or macromolecule) which is produced and purified from cells.  It is known that trace metal ions catalyze oxidative processes and are present during formulation of biopharmaceutical products (Parkins et al. p. 130); therefore, degradation may occur during production, isolation, purification, formulation, storage of the macromolecule (Parkins et al. p. 129).  Since it is known that trace metal ions catalyze oxidative processes, it would be obvious that metal chelators, including iron chelators such as desferal (deferoxamine) would have antioxidant properties.  Therefore, one of ordinary skill would have reasonable expectation that incorporation of an iron chelator will also maintain the stability of the liquid prothrombin time reagent because the iron chelator would have the same purpose of minimizing oxidation.
Regarding Appellant’s remarks on the publication dates of Zander, to Parkins et al. citing to Graf et al., the remarks are not persuasive.  "The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem."  In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.).  See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of nonobviousness).  MPEP 2145.
Regarding Appellant’s remarks that the Office relied on hindsight in formulating the present obviousness challenges to the solicited claims, the remarks are not persuasive.  It is known that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In this instance, the inclusion of an iron chelator into a prothrombin time reagent is obvious because the prior art discloses iron chelators have the same effect as antioxidants to reduce oxidation and prevent degradation in protein formulations (Parkins et al.) and it is disclosed that a prothrombin time reagent comprising at least one antioxidant, an agent having the ability to reduce oxidation and prevent degradation, has long-term stability (Zander).
Therefore, the incorporation of an iron chelator as suggested in Parkins et al. as an antioxidant in the prothrombin time reagent of Zander, to arrive at the instant invention, is prima facie obvious.
B.  Appellant asserts that Zander’s ascorbic acid and an iron chelator are not functional equivalents for the purpose of stabilizing tissue factor protein.  Appellant asserts that those of skill in the art would not have considered the ascorbic acid of Zander that reduces a broad spectrum of free radical species to have the same purpose as deferoxamine that prevents formation of only one.  See Appeal Brief p. 9-10.
B.  Reply:  Appellant’s remarks are not persuasive.  The office actions do not argue that an antioxidant and a metal chelator are the same compounds.  The office actions argue that it would have been obvious to substitute or incorporate an iron chelator into the prothrombin reagent of Zander because one of ordinary skill would have a reasonable expectation that substituting or incorporating an iron chelator into the prothrombin time reagent will also maintain the stability of the liquid prothrombin time reagent because the iron chelator also has antioxidant activity and the same purpose of minimizing oxidation as the antioxidant disclosed in Zander.
As previously noted, the state of the art is that it is known that antioxidants act as radical scavenger, hydrogen donor, electron donor, peroxide decomposer, single oxygen quencher, enzyme inhibitor, synergist, and metal-chelating agents (Lobo et al. p. 121).  Antioxidants may exert their effect on biological systems by different mechanisms including electron donation, metal ion chelation, co-antioxidants, or by gene expression regulation (Lobo et al. p. 121).
As previously acknowledged by Appellant, ascorbic acid reduces iron (III) ions to iron (II) ions, reduces already existing free radicals, including the hydroxyl free radical generated by iron (II) ions (see Appellant’s July 1, 2021 remarks p. 6).  
Therefore, the function of ascorbic acid (an antioxidant) is to minimize oxidation.    
As previously noted, Graf et al. (ref. 15 of Parkins et al.) and Buettner et al. (ref. 13 of Parkins et al.) disclose Desferal binds or chelates Fe3+ (iron (III)) (Graf et al. p. 3620, 3622; Buettner et al. p. 533).  Therefore, Desferal functions to chelate Fe3+ and prevent free radicals from forming, and therefore, Desferal also functions as an antioxidant as it also minimizes oxidation.
Therefore, the function of the desferal and ascorbic acid disclosed in Parkins et al. is for the same purpose of reducing oxidation and/or chemical degradation, to thereby stabilize the macromolecules.  
Additionally, it has been previously explained that deferoxamine, while an iron chelator, is recognized in the art as an antioxidant.  See at least p. 9 of the July 22, 2021 non-final office action.  Specifically, deferoxamine (DF) is an antioxidant molecule because of its ability to chelate iron (Ortega-Guitérrez et al. p. 55).  Desferrioxamine (DFX) is a molecule with strong antioxidant properties (Basaran et al. p. 1).
For at least the reasons noted above, Appellant’s remarks that those of ordinary skill in the art would not have recognized the antioxidant in Zander and the iron chelator in Parkins et al. as functionally equivalent are not persuasive.
Regarding Appellant’s remarks that Parkins et al. note one of the most effective ways of reducing free radical oxidation is by inclusion of antioxidants such as ascorbic acid or glutathione; in contrast, Parkins et al. mention inclusion of chelators as a potential method specifically for reducing oxidation from trace metal ions, the remarks are not persuasive.  Parkins et al. still disclose that chelating agents or chelators, just like antioxidants, have the same effect of reducing oxidation and preventing chemical degradation (p. 130, p. 135).  Parkins et al. do not disparage deferoxamine and there is no teaching that it is any less effective than ascorbic acid in reducing free radical oxidation and preventing chemical degradation of protein formulations.  
Further, regarding Appellant’s remarks that ascorbic acid is a scavenger of many reactive oxygen species, while deferoxamine prevents formation of one, the remarks are not persuasive.  As noted in the January 24, 2022 advisory action, Appellant cites Buettner et al. for support (ref. 13 of Parkins et al.); however, as clearly seen in Table II of Buettner et al., it is disclosed that all the oxidizing free radicals which can be repaired by ascorbate actually have greater reduction potentials than Desferal, as well (p. 534).  Therefore, if anything, the prior art also recognize that deferoxamine, like ascorbic acid, is a scavenger of many reactive oxygen species.
Appellant asserts that Table II of Buettner et al. refers not to Desferal (deferoxamine) alone, but to the complex of Desferal with iron 3+ and to the complex of Desferal with iron 2+.  Therefore, the art is silent on the deferoxamine’s potential to scavenge many reactive oxygen species.  Appeal Brief p. 11.
Appellant’s remarks are not persuasive.  Deferoxamine is still being disclosed in Table II as being able to scavenge many reactive oxygen species, even if it is in a complex with iron.  There is no teaching that deferoxamine is not a scavenger of many reactive oxygen species, even if it is in a complex with iron, given that it is expressly disclosed in Table II that all the oxidizing free radicals which can be repaired by ascorbate also have greater reduction potentials than deferoxamine.
Regarding Appellant’s remarks that the rate constant of electron transfer reactions from FeIIIDesferal/FeIIDesferal to an oxidizing free radical is noted to be “very slow”, the remarks are not persuasive.  Appellant appears to be referring to Table III of Buettner et al.; however, that is not what is being taught in Table 3 of Buettner et al.  Table III is disclosing the kinetics of electron transfer reactions of ascorbate and the various oxidizing free radicals noted, where oxidizing free radicals having greater reduction potentials than ascorbate will have a rapid transfer (p. 534, also Tables II, III). 
It is expressly stated in Buettner et al. that as can be seen in Table II, ascorbate is thermodynamically at the bottom of the pecking order of oxidizing free radicals; that is, all oxidizing free radicals with greater reduction potentials (which includes the series of oxidizing free radicals noted by Appellant) can be repaired by ascorbate (p. 534).  From Table III we see that the kinetics of these electron transfer reactions is rapid (p. 534).  As clearly disclosed in Table II, Desferal is also at the bottom of the pecking order of oxidizing free radicals; therefore, all the various oxidizing free radicals which can be repaired by ascorbate also have greater reduction potentials than Desferal (p. 534, also Table II).  Therefore, if anything, Tables II-III indicate that deferoxamine would be expected to have rapid transfer of electron transfer reactions with all the oxidizing free radicals which can be repaired by ascorbate, and therefore, like ascorbate, deferoxamine is both thermodynamically and kinetically, an excellent antioxidant as well.
Regarding Appellant’s remarks based on this evidence (Tables II and III of Buettner et al.), Buettner et al. identify ascorbate as both thermodynamically and kinetically, ascorbate can be considered to be an excellent antioxidant, the remarks are not persuasive.  See the paragraphs above explaining how Tables II-III actually disclose that Desferal, like ascorbate, is both thermodynamically and kinetically, an excellent antioxidant.    
Further, Buettner et al. still would not teach away from Desferal or chelating agents in stabilizing proteins.  If anything, Buettner et al. expressly disclose metal chelates, such as Desferal, protect biomolecules in two ways:  the formation of thermodynamically stable metal-chelate complexes can remove metals that are complexed to biomolecules, thereby protecting them from site-specific oxidation; and formation of complexes that hinder redox cycling required for oxidation of biomolecules (p. 533).  Regarding ascorbic acid, Buettner et al. actually disclose the paradoxical behavior of ascorbic acid and that it is also widely used as a pro-oxidant; low concentrations are required for pro-oxidant conditions; while high concentrations are needed for antioxidant conditions; low and high are relative (p. 535).  
Therefore, it is recognized by the art (Parkins et al.) that deferoxamine has antioxidant activity, which is to prevent chemical degradation and reduce oxidation.
One of ordinary skill would have reasonable expectation that incorporating deferoxamine as an antioxidant in the prothrombin time reagent of Zander will also maintain the stability of the liquid prothrombin time reagent comprising recombinant tissue factor protein because deferoxamine, even if an iron chelator, has the same purpose as the antioxidant in maintaining stability.
Appellant’s remarks that deferoxamine is not a functional equivalent of ascorbate for the purpose of stabilizing protein are not persuasive.
C.  Appellant asserts that there would be no reasonable expectation of success in achieving a stable prothrombin time reagent by substituting ascorbic acid with an iron chelator.  Appellant asserts that according to Zander, the antioxidant in the prothrombin time reagent of Zander is a required component, and is required at high concentrations, to achieve stability.  One of ordinary skill in the art would have understood Zander to require an antioxidant -- not a chelator -- together with a serum albumin, both at high concentrations, to achieve a stable prothrombin time reagent.  One of ordinary skill in the art was also taught by Zander that, on their own, the individual stabilizers were not sufficiently effective.  Based on Zander, those of ordinary skill in the art would have understood that lowering the amount of, or removing, the antioxidant in Zander’s reagent would reduce the stability of the prothrombin time reagent.  Accordingly, one skilled in the art would have had no reasonable expectation of obtaining a stable prothrombin time reagent when the antioxidant in its reagent was substituted with an iron chelator.  See Appeal Brief p. 11-12.
C.  Reply:  Appellant’s remarks are not persuasive.  
As noted in the reply of (A) above, it is known that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03.
It is recognized in the art that deferoxamine has the same function as an antioxidant, which is to prevent chemical degradation and reduce oxidation (Parkins et al.).
It is also known that it is prima facie obvious to substitute and/or combine equivalents known for the same purpose.  MPEP 2144.06.
In this instance, it would have been obvious to arrive at the claimed prothrombin time reagent by substituting or incorporating deferoxamine into the prothrombin time reagent comprising at least one antioxidant of Zander, even if additional components such as a serum albumin is present, because it is known deferoxamine has antioxidant activity, which is to prevent chemical degradation and reduce oxidation (Parkins et al.).
Further regarding Appellant’s remarks on the high concentrations of antioxidant used in Zander, as previously noted, the concentration of ascorbic acid used or disclosed in Zander is what is known in the art when using ascorbic acid as an antioxidant.  As previously noted, Buettner et al. (ref. 13 of Parkins et al.) disclose ascorbate is also widely used as a pro-oxidant (Buettner et al. p. 535).  In general, low concentrations of ascorbate are required for pro-oxidant conditions, while high concentrations are needed for antioxidant conditions (Buettner et al. p. 535).
Neither Zander or Parkins et al. teach away or discourage from incorporating another recognized antioxidant, i.e. deferoxamine, into the prothrombin time reagent to arrive at the instant prothrombin time reagent, even if additional components such as a serum albumin is present. 
Additionally, as noted in the reply of (B) above, Desferal functions to chelate Fe3+ and prevent free radicals from forming (at least Parkins et al., Graf et al., Buettner et al.); therefore, Desferal has the same function as ascorbic acid at high concentrations, as it also functions as an antioxidant and minimizes oxidation.  Therefore, Appellant’s remarks that one skilled in the art would have had no reasonable expectation of success of obtaining a stable prothrombin time reagent when the antioxidant in its reagent is further incorporated with an iron chelator are not persuasive.
D.  Appellant asserts the stability of the prothrombin time reagent as claimed could not have been predicted from Zander and Parkins et al.  Appellant asserts that Examples 1, 2, and 3 of the present application surprisingly demonstrate that a liquid prothrombin time reagent, in the absence of ascorbic acid according to Zander's prothrombin time reagent, and comprising an iron chelator in accordance with the solicited claims, was stable for at least 10 weeks (Example 1), or during the four months, or six weeks, of testing (Examples 2 and 3, respectively), at 37° C.  See Appeal Brief p. 12-13.  
D.  Reply:  Appellant’s remarks are not persuasive.  Appellant’s remarks and Examples 1, 2, and 3 refer to specific systems comprising the prothrombin reagent and features not recited in the rejected claims.  Therefore, Appellant’s remarks are not commensurate in scope with the claims.
Additionally, Appellant’s results would not be surprising given that the state of the art recognizes that deferoxamine has protective and strong antioxidant properties, and chelates iron (Parkins et al.; Ortega-Guitérrez et al.; Basaran et al.).  See also the replies of (B) and (C) above.
In this instance, the liquid prothrombin time reagent comprises a protein (or macromolecule) which is produced and purified from cells.  It is known that trace metal ions, including trace iron, catalyze oxidative processes and are present during formulation of biopharmaceutical products (Parkins et al. p. 130); therefore, degradation may occur during production, isolation, purification, formulation, storage of the macromolecule (Parkins et al. p. 129).  Since it is known that trace metal ions catalyze oxidative processes, it would be obvious that metal chelators, including iron chelators such as desferal (deferoxamine) have antioxidant activity.  Therefore, it would have been obvious to arrive at the claimed prothrombin time reagent by substituting or incorporating deferoxamine into the prothrombin time reagent comprising at least one antioxidant of Zander because it is known deferoxamine has antioxidant activity, which is to prevent chemical degradation and reduce oxidation (Parkins et al.).
E.  Appellant asserts claims 4, 10, 20, and 23 are not obvious over Zander and Parkins et al.  Claims 4, 10, 20, and 23 recite the concentration of the at least one iron chelator in the prothrombin time reagent.  Claims 4, 10, 20, and 23 would not have been obvious over Zander and Parkins because the high concentration of ascorbic acid used by Zander to stabilize the tissue factor protein in Zander’s reagent provided no suggestion for a concentration of an iron chelator to chelate the trace amounts of iron ions.  Nor was there a recognition in the art that chelating trace amounts of iron ions would stabilize the tissue factor as was done with the high concentration of ascorbic acid in Zander’s reagent.  See Appeal Brief p. 14-15.
E.  Reply:  Appellant’s remarks are not persuasive for at least the reasons already noted in the replies of (A), (B), (C), and (D) above.
Specifically, regarding Appellant’s remarks on the high concentrations of antioxidant used in Zander, as previously noted, the concentration of ascorbic acid used or disclosed in Zander is what is known in the art when using ascorbic acid as an antioxidant.  As previously noted, Buettner et al. (ref. 13 of Parkins et al.) disclose ascorbate is also widely used as a pro-oxidant (Buettner et al. p. 535).  In general, low concentrations of ascorbate are required for pro-oxidant conditions, while high concentrations are needed for antioxidant conditions (Buettner et al. p. 535).
As noted in the reply of (B) above, Desferal functions to chelate Fe3+ and prevent free radicals from forming (at least Parkins et al., Graf et al., Buettner et al.); therefore, Desferal has the same function as ascorbic acid at high concentrations, as it also functions as an antioxidant and minimizes oxidation.  Therefore, Appellant’s remarks that one skilled in the art would have had no reasonable expectation of success of obtaining a stable prothrombin time reagent when the antioxidant in its reagent is further incorporated with an iron chelator are not persuasive.
Regarding the motivation to arrive at the recited concentrations, it is disclosed in Zander that the antioxidant is at a concentration of 1 μM to 0.1 M (at least example 1, p. 9 lines 15-20).  
It has been established that deferoxamine has antioxidant activity, which is to prevent chemical degradation and reduce oxidation (Parkins et al.).
The motivation to substitute or incorporate deferoxamine as an antioxidant in the prothrombin time reagent has already been noted above.
It is known that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05.
In this instance, it would have been obvious to arrive at deferoxamine (an iron chelator) at the recited concentrations of 0.007 to 2.5 mmol/L or 0.01 to 0.5 mmol/L, by routine optimization because Zander suggests similar concentrations for the at least one antioxidant incorporated into the prothrombin time reagent and it is recognized that deferoxamine has antioxidant activity, which is to prevent chemical degradation and reduce oxidation (Parkins et al.).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marsha Tsay/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

Conferees:
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.